      9:20-cv-03779-RMG          Date Filed 12/23/20      Entry Number 10        Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                  BEAUFORT DIVISION

Francisco Herrera,                  )                      Civil Action No. 9:20-03779-RMG
                                    )
                                    )
                    Petitioner,     )
                                    )
      v.                            )
                                    )                                      ORDER
Nannette Barnes, Warden,            )
                                    )
                    Respondent.     )
___________________________________ )

       Before the Court is the Report and Recommendation (“R & R”) of the Magistrate Judge

(Dkt. No. 8) recommending the petition for habeas relief under 28 U.S.C. § 2241 be summarily

dismissed without prejudice. For the reasons set forth below, the Court adopts the R & R as the

Order of the Court to dismiss the petition without prejudice.

      I.   Background

        Petitioner plead guilty to four counts of felon in possession of a firearm. On October 24,

2017, Petitioner was sentenced to 77 months of imprisonment to be followed by two years of

supervised release. United States v. Herrera, No. 2:17-cr-20096-SHL-1 (W.D. Tenn.). Petitioner

did not file a direct appeal. (Dkt. No. 1 at 2); (Dkt. No. 1-1 at 6). On October 28, 2020, Petitioner

filed petition for habeas relief pursuant to 28 U.S.C. § 2241 in this Court. (Dkt. No. 1). On

December 2, 2020, the Magistrate Judge issued an R & R recommending the Court summarily

dismiss the petition. (Dkt. No. 8). Petitioner has not filed objections.

     II.   Legal Standard

        The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight and the responsibility to make a final determination remains with the



                                                 1
      9:20-cv-03779-RMG          Date Filed 12/23/20       Entry Number 10        Page 2 of 4




Court. See, e.g., Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court may “accept, reject,

or modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1)(C). Where there are specific objections to the R & R, the Court “makes a

de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. Where a petitioner has not objected, the Court

reviews the R & R to “only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.” Fed. R. Civ. P. 72 advisory committee’s note; see also

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983) (“In the absence of objection . . . we do not

believe that it requires any explanation.”). Petitioner has not filed objections and the Court reviews

the R & R for clear error.

    III.   Analysis

       The Magistrate Judge ably concluded that the petition must be dismissed because Petitioner

fails to meet the § 2255 savings clause requirements that would allow him to bring this § 2241

action. Petitioner alleges the legality of his conviction and sentence are unlawful in light of the

United States Supreme Court decision in Rehaif v. United States, 139 S. Ct. 2191, 2200 (2019).

Defendants convicted in federal court are “obliged to seek habeas relief from their convictions and

sentences through § 2255, not through a petition filed pursuant to § 2241.” Rice v. Rivera, 617

F.3d 802, 807 (4th Cir. 2010) (citing In re Vial, 115 F.3d 1192, 1194 (4th Cir. 1997)). It is only

when § 2255 proves inadequate or ineffective to test the legality of detention that a federal prisoner

may pursue relief under § 2241. Id. A Petitioner cannot challenge his federal conviction and

sentence under § 2241 unless he can satisfy the § 2255 savings clause, which provides:

       “An application for a writ of habeas corpus in behalf of a prisoner who is authorized to
       apply for relief by motion pursuant to this section, shall not be entertained if it appears
       that the applicant has failed to apply for relief, by motion, to the court which sentenced
       him, or that such court has denied him relief, unless it also appears that the remedy by

                                                  2
      9:20-cv-03779-RMG          Date Filed 12/23/20      Entry Number 10        Page 3 of 4




       motion is inadequate or ineffective to test the legality of his detention.”

28 U.S.C. § 2255 (e).

       Petitioner challenges the legality of his conviction and the legality of his sentence. Section

2255 is inadequate and insufficient to test the legality of a conviction when:

       “(1) at the time of conviction, settled law of this circuit or the Supreme Court
       established the legality of the conviction; (2) subsequent to the prisoner's direct appeal
       and first § 2255 motion, the substantive law changed such that the conduct of which
       the prisoner was convicted is deemed not to be criminal; and (3) the prisoner cannot
       satisfy the gatekeeping provisions of § 2255 because the new rule is not one of
       constitutional law.” In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000).

       The Court in United states v. Wheeler, 886 F.3d 415, 423-26 (4th Cir. 2018) held that §

2255 is inadequate or ineffective to test the legality of a sentence when:

       “(1) at the time of conviction, settled law of [the Fourth Circuit] or the Supreme
       Court established the legality of the conviction; (2) subsequent to the prisoner’s
       direct appeal and first § 2255 motion, the substantive law changed such that the
       conduct of which the prisoner was convicted is deemed not to be criminal; and (3)
       the prisoner cannot satisfy the gatekeeping provision of § 2255 because the new
       rule is not one of constitutional law.” Wheeler, 886 F.3d at 429.

        The Magistrate Judge ably found that Petitioner does not satisfy the savings clause in 28

U.S.C. § 2255(e) pursuant to the tests articulated in Jones and Wheeler as he has not filed a § 2255

motion in the appropriate court. (Dkt. No. 8 at 4-6). Courts appear to require a prisoner in federal

custody to first proceed with a § 2255 motion before attempting to satisfy the “savings clause.”

See Hernandez v. Drew, 371 F. App'x 991, 993 (11th Cir. Apr. 7, 2010) (noting that a prisoner

may not circumvent the requirements for filing a § 2255 motion merely by filing a § 2241

petition.); Dinkins v. Thomas, No. 8:15-490-RMG, 2015 WL 1877434, at *4 (D.S.C. April 23,

2015); Hackett v. Atkinson, No. 9:13-1274-JFA-BM, 2013 WL 3972393, at *3 (D.S.C. July 31,

2013); Gibson v. Phelps, No. CV 9:20-981-JMC-BM, 2020 WL 3549211, at *4 (D.S.C. May 22,

2020), report and recommendation adopted, No. 9:20-CV-00981-JMC, 2020 WL 3548225



                                                 3
      9:20-cv-03779-RMG          Date Filed 12/23/20      Entry Number 10        Page 4 of 4




(D.S.C. June 30, 2020), aff'd, 827 F. App'x 357 (4th Cir. 2020). Thus, the Court dismisses his §

2241 petition for lack of jurisdiction. Habeck v. United States, 741 F. App’x 953, 954 (4th Cir.

2018); Rice v. Rivera, 617 F.3d at 807. Thus, the petition is dismissed.

    IV.    Conclusion

       For the reasons stated above, the Court adopts the R & R as the Order of the Court. (Dkt.

No. 8). Petitioner’s Petition is DISMISSED WITHOUT PREJUDICE and without requiring

Respondent to file a return. (Dkt. No. 1).

                                   Certificate of Appealability
The governing law provides that:
       (c)(2) A certificate of appealability may issue . . . only if the applicant has made a
       substantial showing of the denial of a constitutional right.
       (c)(3) The certificate of appealability . . . shall indicate which specific issue or
       issues satisfy the showing required by paragraph (2).

28 U.S.C. § 2253(c). A prisoner satisfies the standard by demonstrating that reasonable jurists

would find this Court’s assessment of his constitutional claims debatable or wrong and that any

dispositive procedural ruling by the district court is likewise debatable. See Miller-El v. Cockrell,

537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001). In this case, the legal standard for the issuance of a certificate of

appealability has not been met because Petitioner has not filed a § 2255 motion. Therefore, a

certificate of appealability is DENIED.

       AND IT IS SO ORDERED.
                                                      _s/Richard Mark Gergel_________
                                                      Richard Mark Gergel
                                                      United States District Judge

December 23, 2020
Charleston, South Carolina

                                                 4
